a ap ha sa department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date uil date date legend org organization name address address xx date org address person to contact badge number contact telephone number contact address ein last date for filing petition august 20xx certified mail and return reciept dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code recognition of your exemption under internal_revenue_code sec_501 is revoked beginning january 20xx for the following reason s you have not been operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you have not demonstrated that you primarily engage in activities which accomplish one or more of such exempt purposes specified in sec_501 as required by sec_1_501_c_3_-1 you have violated the prohibition against inurement under sec_1 c - c your net_earnings have inured to the benefit of private shareholders or individuals contributions to your organization are no longer deductible effective january 20xx if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety- first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code as a result of this revocation of tax-exempt status your organization is required to file form_1120 annually with the appropriate campus identified in the instructions this letter is a final revocation letter and should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely marsha ramirez director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha ramirez director eo examination letter catalog number 34809f org form 886a name of taxpayer explanation of items department of the reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx legend org organization name city city ra registered agent director director address address xx date xyz state motto motto issue should the exempt status of org under sec_501 of the internal_revenue_code irc as an organization described in sec_501 be revoked for all years beginning on january 20xx due to inurement private benefit and violations of state and local law facts a xyz certificate of incorporation was issued to org on april 19xx according to xyz commonwealth records the address of org is address city xyz these records indicated that the registered agent of org is ra address is listed as address city xyz in addition these records list ra and director as the sole directors of org the commonwealth of xyz terminated the certificate if incorporation on august 20xx due to the non-payment of the annual fee of dollar_figure based on records from the internal_revenue_service org received its non-profit determination_letter internal_revenue_code sec_501 ruling in april 19xx the following information was extracted from court documents submitted to the examination_division of the exempt_organization division of the internal_revenue_service from the criminal_investigation_division of the internal_revenue_service ra and director the defendants were employed as specialists with the these two individuals were also simultaneously operating the non-profit organization org the non-profit purpose of this organization was to raise money to purchase computers for children and schools in need based on its status as a non-profit organization org was able to acquire a license from the xyz department of charitable gaming to conduct weekly motto for the purpose of raising money for its charitable purpose from january 19xx to january 20xx the defendants and others operated the motto under the guise that all proceeds excluding purchases of supplies and payment for an on-site security officer would be applied for the charitable purpose for which the organization was formed officers and any other persons affiliated with org were prohibited from receiving any compensation from the motto proceeds form 886-a crev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx org legend org organization name city city ra registered agent director director address address xx date xyz state motto motto the defendants during this period diverted the proceeds from the weekly motto for their own personal_use in violation of the laws of the united_states the defendants conspired to achieve this malfeasance by misappropriating funds from the org bank account and using this money to repay personal loans payments were also made to individuals who were working at the motto who should not have received any payment for their services again in violation of the law ra and director the officers of org were deliberately maintaining a double set of books throughout years the motto were in operation one set of records listed the actual receipts of the motto the second set of receipts reduced the figures the reduced figures were the ones in which the defendants reported to the xyz department of charitable gaming in april 20xx the xyz department of charitable gaming began an audit of the records of org to conceal payments made to themselves and others from the examining officials the defendants altered org bank statements and checks and submitted these altered and forged bank statements to the xyz department of charitable gaming ra and director the officers of org failed to file internal_revenue_service form_990 after receiving notice from both the internal_revenue_service and the xyz department of charitable gaming that the filing of this form was required the defendants submitted a fictitious internal_revenue_service form_990 for the year 20xx to the xyz department of charitable gaming this form nor any other required irs form_990 was ever filed with the internal_revenue_service the defendants also submitted fictitious individual irs form sec_1040 to the internal_revenue_service ra and director the officers of org were eventually charged with various crimes against the united_states by the united_states attorney in the united_states district_court for the district of xyz these charges all relate to the above stated facts in addition to the misappropriation of the motto game proceeds which were held under the auspices of org in february 20xx the defendants agreed to and signed a plea agreement with the united_states attorney in the united_states district_court for the plead guilty to all the above cited facts the defendants were sentenced to serve six months each in the 20xx in city xyz their expected release dates are february district of xyz the defendants form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx org legend org organization name city city ra registered agent director director address address xxx date xyz state motto motto law all organizations seeking exemption under internal_revenue_code sec_501 must conform to certain fundamental legal principles applicable to all charitable organizations one of these basic charitable principles is that charitable organizations may not engage in behavior that is illegal or violates public policy the illegality doctrine derives from english charitable_trust law the legal foundation on which internal_revenue_code sec_501 was established under charitable_trust law trusts violating law or public policy cannot qualify for charitable status the law of charity provides no basis for weighing or evaluating the objective merits of specific activities carried on in furtherance of a charitable purpose if those activities are reasonably related to the accomplishment of the charitable purpose and are not illegal or contrary to public policy see restatement second of trusts sec_374 comment internal_revenue_code sec_501 allows organizations described in sub sec_501 to be exempt from taxation internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection i and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office internal_revenue_code sec_6033 requires that except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe form 886-a ev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx org legend org organization name city city ra registered agent director director address address xx date xyz state motto motto sec_1_501_c_3_-1 of the income_tax regulations provides that an organization cannot be exempt under sec_501 of the code unless it meets both an organizational and operational_test that is the organization must be both organized and operated exclusively for charitable purposes in determining whether an organization meets the operational_test the issue is whether the particular activity undertaken by the organization is appropriately in furtherance of the organization's exempt_purpose not whether that particular activity in and of itself would be considered charitable moreover the fact that the activity reflects a particular viewpoint or opinion on a controversial issue does not preclude the organization from qualifying for exemption under sec_501 of the code see sec_1 c - d of the regulations sec_1_501_c_3_-1 requires that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization's earnings inure to the benefit of private shareholders or individuals and where the organization serves a private rather than a public interest form 886-arev department of the treasury - internal_revenue_service page -4- org ee 886a department of the ‘i'reasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx legend org organization name city city ra registered agent director director address address xx date xyz state motto motto sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it services a public rather than a private interest sec_1_501_c_3_-1 includes in the definition of charitable or charity the following a b c d e f relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organization designed to accomplish any of the above purposes or i ii iii to defend human and civil rights secured_by law or iv to lessen neighborhood tensions to eliminate prejudice and discrimination to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 provides that educational as defined in sec_501 of the code includes the instruction or training of individuals for the purpose of improving or developing their capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community therefore in making the determination of whether an organization's activities are consistent with exemption under sec_501 of the code the service will rely on a three-part test as stated in revrul_80_278 i r b form 886-acrev department of the treasury - internal_revenue_service page -5- fon 886a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx legend org organization name city city ra registered agent director director address address xx date xyz state motto motto accordingly the organization's activities will be considered permissible under sec_501 if the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established public policy or in conflict with express statutory restrictions and the activities are in furtherance of the organization's exempt_purpose and are reasonably related to the accomplishment of that purpose revrul_71_447 c b in interpreting sec_501 of the code concluded that an organization is not operated exclusively for charitable purposes if its activities are carried on in a manner that can be reasonably classified as contrary to well-established federal public policy revrul_59_95 c b concerns an exempt_organization that was requested to produce a financial statement and a statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in addition to the above stated federal laws and regulations the commonwealth of xyz as stated in the xyz administrative code by motto and other charitable gaming operators has these regulations that must be adhered to section of the xyz charitable gaming statute states that no part of the gross_receipts derived by a qualified_organization may be used for any purpose other than i reasonable and proper gaming expenses ii reasonable and proper business_expenses iii those lawful religious charitable community or educational_purposes for which the organization is specifically chartered or organized and iv expenses relating to the acquisition construction maintenance or repair of any interest in the real_property involved in the operation of the organization and used for lawful religious charitable community or educational_purposes except as provided in with or otherwise employ for compensation any person for the purpose of organizing managing or conducting any charitable games thus employees are prohibited no qualified_organization shall enter into a contract form 886-acrev department of the treasury - internal_revenue_service page -6- fee 886a department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december name of taxpayer org 20xx legend org organization name city city g ra registered agent director director address address xx date xyz state motto motto in arlie foundation inc v united_states of america d d c f_supp the district_court upheld the revocation of arlie foundation’s tax-exempt status the district_court upheld the revocation because arlie foundation operated for non-exempt purposes and for private_inurement in dr murdock head the founder and executive director of afi was convicted in the eastern district of xyz of conspiracy to commit tax_fraud and to bribe public officials the fourth circuit reversed the conviction based on an improper jury instruction 641_f2d_174 4th cir dr head was retried and again convicted in the conviction was affirmed in 697_f2d_1200 4th cir cert_denied 462_us_1132 103_sct_3113 77_led_1367 following the criminal case the internal_revenue_service initiated an investigation of arlie foundation’s tax-exempt status for the years through at the conclusion of the investigation the internal_revenue_service determined that the arlie foundation did not operate exclusively for exempt purposes because it operated for the private benefit of dr head in the internal_revenue_service issued a notice_of_determination which revoked effective date arlie foundation’s tax-exempt status as a sec_501 c organization in 588_fsupp_693 the court had to determine if the exempt_organization operated exclusively for tax-exempt purposes in accordance to sec_501 that no part of its net_earnings inured to the benefit of any private individual and and if the revocation should be imposed retroactively with regard to the first requirement of sec_501 ie that an organization must be operated exclusively for an exempt_purpose the applicable regulations state as follows c operational_test -- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose based on similar court cases the court wrote that if the nonexempt activities of the plaintiff are more than incidental or insubstantial it is not entitled to continuing qualification as an exempt_organization the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes if there is present in an organization's operations a single noncharitable purpose substantial in nature though it may have other truly and important charitable purposes it is not entitled to be exempt form 886-a rev department of the treasury - internal_revenue_service page -7- form 886a name of taxpayer explanation of items department of the ‘i'rcasury - internal_revenue_service schedule no or exhibit year period ended december 20xx org legend org organization name city city g ra registered agent director director address address xx date xyz state motto motto the court examined the documents presented by freedom church and determined that the plaintiff did not operate exclusively for religious charitable or educational_purposes plaintiff has failed to provide any financial records to buttress its claims that it is organized primarily for exempt purposes under sec_501 moreover the united_states has presented evidence which has not been refuted that a substantial activity engaged in by plaintiff was the promotion of tax-avoidance schemes sec_501 clearly states that an organization must be operating exclusively for religious charitable educational or other exempt purposes tax_avoidance schemes do not qualify as other exempt purposes because more than an insubstantial part of its activities is not in furtherance of an exempt_purpose plaintiff has not met the operational_test therefore the court finds that plaintiff has failed to meet the first requirement of sec_501 that it be operated exclusively for one or more exempt purposes the court also concluded that even if the plaintiff did meet its burden of proving that it is operated exclusively for an exempt_purpose plaintiff fails to meet the second requirement of sec_501 ie that its assets do not inure to the private benefit of private shareholders or individuals a ‘private shareholder or individual’ refer s to persons having a personal and private interest in the activities of the organization and includes the creator of the organization and his family the requirement that there be no private_inurement overlaps the requirement that an organization must operate exclusively for exempt purposes clearly if part of an organization's earnings inure to the benefit of private individuals the organization cannot be operating exclusively for exempt purposes the court was shown documents which substantiated that a total of dollar_figure was disbursed by check from two freedom church accounts to various debtors all personal in nature in the absence of any evidence submitted by plaintiff to explain how the funds in these church accounts were used for legitimate church purposes the court must conclude that the funds in these accounts inured to the founder’s personal benefit under any standard of proof plaintiff has not established that its earnings did not inure to private individuals as required under sec_501 of the code because plaintiff has failed to meet the requirements of sec_501 the court finds that it is not entitled to continuing qualification as an exempt_organization finally the court had to determine whether the revocation should be imposed retroactively title_26 code_of_federal_regulations sec_601_201 provides in pertinent part except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such ruling if there has been no form 886-acrev department of the treasury - internal_revenue_service page -8- form 886a department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december name of taxpayer org 20xx legend org organization name city city ra registered agent director director address address xx date xyz state motto motto misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based ii1 there has been no change in the applicable law iv the ruling was originally issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment the court determined that the plaintiff does not meet all of the requirements set forth in this regulation thus it cannot avoid retroactive application of this revocation the facts upon which the revocation is based are materially different from the representations made in plaintiff's original application_for exemption upon which an exemption was granted in it was only after the irs granted a tax exemption to plaintiff pursuant to sec_501 that the irs found out that freedom church was actively promoting tax-avoidance methods and that its earnings were inuring to private individuals including its leaders clearly these facts as subsequently developed differ materially from the facts on which the original ruling was based accordingly the court sustained the retroactive application of the revocation of plaintiff's tax- exempt status government’s position the officers of org had properly incorporated the organization in accordance to commonwealth of xyz regulations however from january 19xx to january 20xx ra and director had willfully and specifically violated internal_revenue_code sec_501 by diverting the proceeds from the weekly motto for their own personal_use the defendants have admitted to using part of the proceeds to repay personal loans these willful acts of diversion are clearly inurement which benefited the officers since the officers of org intentionally and willfully perpetuated actions which are in violation of internal_revenue_code sec_501 the internal_revenue_service is proposing that the exempt status of the organization be revoked since the officers of org knowingly and willingly carried out activities in a manner that are contrary to state and federal public policy the internal_revenue_service is proposing that the exempt status of the organization be revoked the officers have admitted their participation in the following acts e ra and director have admitted to having made payments to individuals who were working at the motto and who should have not received any payments for their services officers and any other persons affiliated with org were prohibited from receiving any compensation from the motto proceeds in accordance to commonwealth of xyz laws form 886-a rev department of the treasury - internal_revenue_service page -9- org form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx legend org organization name city city ra registered agent director director address address xx date xyz state motto motto e e e the officers of org were deliberately maintaining a double set of books throughout the years the motto were in operation one set of records listed the actual receipts of the motto the second set of receipts reduced the figures the reduced figures were the ones in which the officers reported to the xyz department of charitable gaming this reporting of fictitious records to a government body is clearly contrary to public policy in april 20xx the xyz department of charitable gaming began an audit of the records of org to conceal payments made to themselves and others from the examining officials the defendants altered org bank statements and checks and submitted these altered and forged bank statements to the xyz department of charitable gaming again this reporting of fictitious records to a government body is clearly contrary to public policy ra and director failed to file internal_revenue_service form_990 after receiving notice from both the internal_revenue_service and the xyz department of charitable gaming that the filing of this form was required the defendants submitted a fictitious internal_revenue_service form_990 for the year 20xx to the xyz department of charitable gaming this form nor any other required irs form_990 was ever filed with the internal_revenue_service the defendants also submitted fictitious individual irs form sec_1040 to the internal_revenue_service these willful and deliberate acts perpetuated by the officers of the organization have been interpreted as being in contrary to well- established federal public policy and thus in violation of internal_revenue_code sec_501 and cited as such in revrul_71_447 c b in consideration of all the previously reported illegalities which occurred during the operation of org from january 19xx to january 20xx and which were willfully and purposely incurred by the officers of the organization the internal_revenue_service has determined that the organization does not meet the three-part activities test as referenced in revrul_80_278 i r b and thus ineligible to be tax exempt under internal_revenue_code sec_501 taxpayer’s position taxpayer has not responded to service’s letters conclusion form 886-a rev department of the treasury - internal_revenue_service page -10- department of the treasury - internal_revenue_service form 886a explanation of items schedule no or exhibit year period ended december name of taxpayer org 20xx legend org organization name city city xyz state motto motto ra registered agent director director address address xx date due to the determination that org has conducted activities that are in violation of internal_revenue_code sec_501 the internal_revenue_service is proposing that the tax exempt status of this organization be revoked for all years beginning on january 20xx form 886-acev department of the treasury - internal_revenue_service page -11-
